 Case 1:18-cv-01023-CBK Document 1 Filed 10/09/18 Page 1 of 9 PageID #: 1




                          UNITED STATES DISTRICT COURT

                             DISTRICT OF SOUTH DAKOTA

                                     kULrn          DIVISION



                          IV.,

(Enter the full name of the Plaintiffis] in this action)          Case No. C'\/ 1^'1
                                                                        (To be assigned by
vs.                                                                      Clerk of District Court)




(Enter the full name of ALL Defendant[s] in this
action. Fed. R. Civ. P. 10(a) requires that the
caption ofthe complaint include the names of all
the parties. Merely listing one party and "et al." is
insufficient. Please attach additional sheets if
necessary.)


                                            COMPLAINT


      I.    State the grounds for filing this case in Federal Court(include federal statutes and/or
            U.S. Constitution provisions, if you know them. Fed .R .Civ. P. 8(a)(1) requires a
            short and plain statement of the grounds for the court's jurisdiction.):




                                                                                           DSD 12-12
Case 1:18-cv-01023-CBK Document 1 Filed 10/09/18 Page 2 of 9 PageID #: 2
Case 1:18-cv-01023-CBK Document 1 Filed 10/09/18 Page 3 of 9 PageID #: 3
Case 1:18-cv-01023-CBK Document 1 Filed 10/09/18 Page 4 of 9 PageID #: 4
Case 1:18-cv-01023-CBK Document 1 Filed 10/09/18 Page 5 of 9 PageID #: 5
Case 1:18-cv-01023-CBK Document 1 Filed 10/09/18 Page 6 of 9 PageID #: 6
Case 1:18-cv-01023-CBK Document 1 Filed 10/09/18 Page 7 of 9 PageID #: 7
Case 1:18-cv-01023-CBK Document 1 Filed 10/09/18 Page 8 of 9 PageID #: 8
Case 1:18-cv-01023-CBK Document 1 Filed 10/09/18 Page 9 of 9 PageID #: 9
